J-S31020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: W.A.                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


APPEAL OF: W.A.
                                                      No. 56 MDA 2015


           Appeal from the Order Entered on December 24, 2014
              In the Court of Common Pleas of Centre County
                      Civil Division at No.: 2006-660


BEFORE: BENDER, P.J., ALLEN, J., and WECHT, J.

CONCURRING STATEMENT BY WECHT, J.:                    FILED JUNE 01, 2015

      I join in the disposition reached by the learned Majority.           Our

decisional law is clear that, in analyzing due process under the MHPA, we

must consider the procedural protections provided by the statute relative to

the specific situation.   See Maj. Mem. at 5-6.    I write separately only to

express my unease with the situation where the attendant delay between

the hearing and the rendering of a decision becomes progressively longer

without any clear boundary regarding when due process is offended.         We

previously approved a delay when the decision was due on a Friday but

rendered on a Monday in this case.      See In re W.A., 91 A.3d 702 (Pa.

Super. 2015). Here, we approve of a delay when the decision was due on a

Sunday and rendered on a Thursday.       See Maj. Mem. at 2, 10. In In re

S.L.W., 698 A.2d 90 (Pa. Super. 1997), we approved a nine-day delay when

the court provided an excuse that the appellant’s son was seeking an

alternative placement. While I agree that the instant delay is still within the
J-S26016-15



bounds of due process as interpreted by our decisional law, the trial court

must be on notice, especially since the history of W.A.’s mental health issues

indicates this situation may recur, that it cannot allow the delay to continue

to creep ever longer and expect growing delays to continue to receive

approval in this Court.




                                    -2-